   Case: 1:13-cv-04531 Document #: 331 Filed: 01/10/20 Page 1 of 6 PageID #:2496




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

ANGEL PEREZ, individually,        )
JUANITA BERRY and CALVIN COFFEY   )
on behalf of themselves and all other
                                  )
persons similarly situated        )
                                  )
Plaintiffs,                       )                    Case No. 13 C 4531
                                  )
vs.                               )                    Judge Robert M. Dow, Jr.
                                  )
CITY OF CHICAGO,                  )                    Magistrate Judge Jeffrey Cummings
EDMUND ZABLOCKI, Star #7505       )
JOSEPH WAGNER, Star #9812         )
HERBERT BENTANCOURT, Star # 16976 )
MATHEW CLINE, Star #265           )
JOHN DOLAN, Star #7722            )
JORGE L. LOPEZ, Star #20298       )
SCOTT KRAVITZ, Star # 6554        )
CARLOS IGLESIAS III, Star #7859   )
Defendants.                       )

                         JOINT REPORT REGARDING RULING ON
                          MOTION FOR CLASS CERTIFICATION

       In accord with the Court’s December 13, 2018 Order, Plaintiffs Juanita Berry and Calvin

Coffey, together with Plaintiff Perez and Defendants, hereby submit their joint report regarding

the District Court’s ruling on the motion for class certification.

       1.      On February 1, 2017, Plaintiffs Perez, Berry and Calvin filed a Third Amended

Complaint in which Plaintiff Perez asserted claims on an individual basis and Plaintiffs Berry

and Calvin (“Class Plaintiffs”) sought to represent two classes and asserted claims on behalf of

themselves and the class members defined therein. (Doc. No. 202)




                                                      1
   Case: 1:13-cv-04531 Document #: 331 Filed: 01/10/20 Page 2 of 6 PageID #:2497




        2.       As such, Plaintiff Perez’ claims have since been litigated on an individual basis

and separate from the class claims for which Plaintiffs Berry and Calvin seek to represent. (Doc.

Nos. 255 and 256)

        3.       Plaintiff Perez is represented by Law Offices of Jason Epstein and Law Office Of

Phillip Brigham, LLC. The law firm of Edelman, Combs, Latturner & Goodwin, LLC

(“ECLG”) do not represent Plaintiff Perez. ECLG solely represent the Class Plaintiffs.

        4.       On November 13, 2018, the Class Plaintiffs informed Judge Rowland, the prior

Magistrate Judge in this litigation, that they intended to file their motion for class certification.

Based on this, Judge Rowland entered an order bifurcating the discovery of Plaintiff Perez from

the Class Plaintiffs. (Doc. No. 256)

        5.       In the November 13, 2019 order, Judge Rowland stayed all merits discovery as to

the Class Plaintiffs, but proceeded with the discovery as to Plaintiff Perez’ individual claims.

(Doc. No. 256)

        6.       The Class Plaintiffs were not required to appear for any statuses before the

Magistrate pending the resolution of the motion for class certification.

        7.       On August 22, 2019, an Executive Committee Order was entered informing the

parties that Judge Rowland was confirmed as a Unite States District Judge for the Northern

District of Illinois and that the case had been reassigned to this Court. (Doc. No. 321)

        8.       On August 23, 2019, Defendants filed a motion before this Court seeking an

extension of time to complete expert discovery in the Perez litigation. (Doc. No. 322)

        9.       Counsel for the Class Plaintiffs did not appear on the motion as it was unrelated to

their litigation and their case was stayed pending a resolution of their motion for class

certification.
                                                       2
   Case: 1:13-cv-04531 Document #: 331 Filed: 01/10/20 Page 3 of 6 PageID #:2498




       10.     On the presentment date of Defendants’ motion to extend, this Court entered an

order setting the Perez case for status on December 3, 2019. (Doc. No. 324)

       11.     On December 3, 2019, counsel for Perez appeared before this Court for a status.

The Class Plaintiffs did not appear at the status as it related to Perez discovery issues.

       12.     On December 3, 2019, Defendants and Perez informed this Court that they were

not “in a position to participate in a settlement conference in advance of a ruling on the pending

motion for class certification.” (Doc. No. 326)

       13.     This Court entered an order setting the Perez case for a “potential settlement

conference” on May 20, 2020 and requiring the parties to submit a joint report upon the District

Court’s ruling on the motion for Class Certification. (Doc. No. 326)

       14.     Counsel for all parties hereby inform the Court that Judge Dow has entered an

order denying the Class Plaintiffs’ motion for class certification. (Doc. No. 330)

       15.     At this time, Class Plaintiffs’ do not wish to participate in the May 20, 2020

settlement conference.

       16.     However, Class Plaintiffs’ do not believe that any settlement of Plaintiff Perez’

claims are dependent upon the outcome of class certification and can continue to proceed

forward on an individual basis.




                                                      3
   Case: 1:13-cv-04531 Document #: 331 Filed: 01/10/20 Page 4 of 6 PageID #:2499




Respectfully submitted,

s/Cassandra P. Miller
Cassandra P. Miller

Daniel A. Edelman
Cassandra P. Miller
EDELMAN, COMBS, LATTURNER
& GOODWIN, LLC
20 S. Clark Street, Suite 1500
Chicago, Illinois 60603
(312) 739-4200
(312) 419-0379 (FAX)
Counsel for the Class Plaintiffs

s/Jason R. Epstein
Jason R. Epstein

Law Offices of Jason Epstein
190 S. LaSalle Ste. 2100
Chicago, IL 60604
Email: krime@kriminaldefense.com
Counsel for Perez and the Class Plaintiffs

s/ Phillip A. Brigham
Phillip Aaron Brigham
Law Office Of Phillip Brigham, Llc
53 West Jackson
Suite 1128
Chicago, IL 60604
Email: pbrigham@phillipbrighamlaw.com
Counsel for Perez and the Class Plaintiffs

s/Iris Y. Chavira
Iris Y. Chavira, Assistant Corporation Counsel Supervisor
Bret Kabacinski, Assistant Corporation Counsel
City of Chicago Department of Law
30 N. LaSalle Street, Suite 900
Chicago, IL 60602
(312) 744-9602
Counsel for Defendant City of Chicago

                                                  4
   Case: 1:13-cv-04531 Document #: 331 Filed: 01/10/20 Page 5 of 6 PageID #:2500




s/Gregory M. Beck
Gregory M. Beck, Assistant Corporation Counsel Supervisor
Jordan Yurchich, Assistant Corporation Counsel
City of Chicago, Department of Law
30 N. LaSalle Street, Suite 900
Chicago, IL 60602
(312) 742-5146
Counsel for Defendant Officers




                                                5
   Case: 1:13-cv-04531 Document #: 331 Filed: 01/10/20 Page 6 of 6 PageID #:2501




                                 CERTIFICATE OF SERVICE

         I, Cassandra P. Miller, hereby certify that on Friday, January 10, 2020 I caused a true and
accurate copy of the foregoing document to be filed via the courts CM/ECF online system, which
sent notice via email to all counsel of record.

                                                             s/ Cassandra P. Miller
                                                             Cassandra P. Miller

Daniel A. Edelman
Cassandra P. Miller
EDELMAN, COMBS, LATTURNER & GOODWIN, LLC
20 South Clark Street, Suite 1500
Chicago, IL 60603-1824
(312) 739-4200
(312) 419-0379 (FAX)
Email address for service: courtecl@edcombs.com




                                                     6
